            Case 2:18-cv-03202-AC Document 25 Filed 10/14/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MONIQUE MIZE,                                      No. 2:18-cv-03202 AC
12                        Plaintiff,
13             v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15

16                        Defendant.
17

18            Plaintiff sought judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying his application for a period of disability and disability insurance

20   benefits (“DIB”) benefits under Title II of the Social Security Act (“the Act”). On February 3,

21   2020, the court granted plaintiff’s motion for summary judgment, denied the Commissioner’s

22   cross-motion for summary judgment, and remanded the action to the Commissioner with

23   instructions to award benefits. ECF No. 20.

24            Now pending before the court is plaintiff’s September 4, 2020 motion for an award of

25   attorney’s fees pursuant to 42 U.S.C. § 406(b). ECF No. 23. On September 18, 2020, defendant

26   filed a response asserting that defendant “is not in a position to either assent or

27   ////

28   ////
                                                         1
        Case 2:18-cv-03202-AC Document 25 Filed 10/14/20 Page 2 of 4


 1   object” to the fee request. ECF No. 24 at 2. For the reasons set forth below, the motion will be
 2   granted.
 3                             I. REASONABLENESS OF FEE REQUEST
 4          At the outset of the representation, plaintiff and his counsel entered into a contingent-fee
 5   agreement. ECF No. 23-1. Pursuant to that agreement plaintiff’s counsel now seeks attorney’s
 6   fees in the amount of $8,121.00, which represents less than 25% of the $37,686.00 in retroactive
 7   disability benefits received by plaintiff on remand, for 24 hours of attorney time expended on this
 8   matter. ECF Nos. 23 at 3; 23-3.
 9          Attorneys are entitled to fees for cases in which they have successfully represented social
10   security claimants:
11                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
12                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
13                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment, and the Commissioner of Social Security
14                  may . . . certify the amount of such fee for payment to such attorney
                    out of, and not in addition to, the amount of such past-due benefits.
15

16   42 U.S.C. § 406(b)(1)(A). “In contrast to fees awarded under fee-shifting provisions such as 42
17   U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits awarded; the losing
18   party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)
19   (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). The goal of fee awards under
20   § 406(b) is “‘to protect claimants against “inordinately large fees” and also to ensure that
21   attorneys representing successful claimants would not risk “nonpayment of [appropriate] fees.”’”
22   Parrish v. Comm'r of Soc. Sec. Admin., 698 F.3d 1215, 1217 (9th Cir. 2012) (quoting Gisbrecht,
23   535 U.S. at 805).
24          The 25% statutory maximum fee is not an automatic entitlement, and the court must
25   ensure that the fee requested is reasonable. Gisbrecht, 535 U.S. at 808-09 (“406(b) does not
26   displace contingent-fee agreements within the statutory ceiling; instead, § 406(b) instructs courts
27   to review for reasonableness fees yielded by those agreements”). “Within the 25 percent
28   boundary . . . the attorney for the successful claimant must show that the fee sought is reasonable
                                                        2
        Case 2:18-cv-03202-AC Document 25 Filed 10/14/20 Page 3 of 4


 1   for the services rendered.” Id. at 807. “[A] district court charged with determining a reasonable
 2   fee award under § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee
 3   arrangements,’ ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’”
 4   Crawford, 586 F.3d at 1149 (quoting Gisbrecht, 535 U.S. at 793, 808).
 5          In determining whether the requested fee is reasonable, the court considers “‘the character
 6   of the representation and the results achieved by the representative.’” Crawford, 586 F.3d at 1151
 7   (quoting Gisbrecht, 535 U.S. at 808). In determining whether a reduction in the fee is warranted,
 8   the court considers whether the attorney provided “substandard representation or delayed the
 9   case,” or obtained “benefits that are not in proportion to the time spent on the case.” Id. Finally,
10   the court considers the attorney’s record of hours worked and counsel’s regular hourly billing
11   charge for non-contingent cases. Crawford, 586 F.3d at 1151-52 (citing Gisbrecht, 535 U.S. at
12   808); see also, E.D. Cal. R. 293(c)(1) (in fixing attorney’s fees the court considers “the time and
13   labor required”). Below, the court will consider these factors in assessing whether the fee
14   requested by counsel in this case pursuant to 42 U.S.C. § 406(b) is reasonable.
15          Here, plaintiff’s counsel is an experienced attorney who reviewed a “fact-intensive”
16   administrative record and secured a successful result for plaintiff. ECF No. 23 at 4. There is no
17   indication that a reduction of fees is warranted due to any substandard performance by counsel.
18   There is also no evidence that plaintiff’s counsel engaged in any dilatory conduct resulting in
19   excessive delay. The court finds that the $8,121.00 fee, which represents only 21.5% of the
20   $37,686.00 in past-due benefits paid to plaintiff, is not excessive in relation to the benefits
21   awarded. In making this determination, the court recognizes the contingent fee nature of this case
22   and counsel’s assumption of the risk of going uncompensated in agreeing to represent plaintiff on
23   such terms. See Crawford, 586 F.3d at 1152 (“[t]he attorneys assumed significant risk in
24   accepting these cases, including the risk that no benefits would be awarded or that there would be
25   a long court or administrative delay in resolving the cases”). Finally, counsel has submitted a
26   detailed billing statement in support of the requested fee. ECF No. 23-3.
27          Accordingly, for the reasons stated above, the court concludes that the fees sought by
28   counsel pursuant to § 406(b) are reasonable.
                                                         3
        Case 2:18-cv-03202-AC Document 25 Filed 10/14/20 Page 4 of 4


 1                                       II. OFFSET FOR EAJA FEES
 2          An award of § 406(b) fees must be offset by any prior award of attorney’s fees granted
 3   under the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796.
 4   Here, plaintiff’s attorney was previously awarded $4,300.00.in EAJA fees. See ECF No. 22.
 5   Counsel therefore must remit that amount to plaintiff.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Plaintiff’s Motion for attorney Fees under 42 U.S.C. § 406(b) (ECF No. 23), is
 8   GRANTED;
 9          2. Counsel for plaintiff is awarded $8,121.00 in attorney’s fees under § 406(b); the
10   Commissioner shall certify that amount to be paid to counsel from the funds previously withheld
11   for the payment of such fees; and
12          3. Counsel for plaintiff is directed to remit to plaintiff the amount of $4,300.00 for EAJA
13   fees previously paid to counsel by the Commissioner.
14   DATED: October 14, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
